Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO. 1:19-mc-20496-KMW

   __________________________________________

   SECURITIES AND EXCHANGE COMMISSION,

          Applicant,

   v.

   MINTRADE TECHNOLOGIES, LLC,

         Respondent.
   ___________________________________________

   GUY GENTILE,

         Applicant for Intervention.
   ___________________________________________

         MOTION TO INTERVENE AND SUPPORTING MEMORANDUM OF LAW

          Intervenor, Guy Gentile, moves for good cause shown to intervene as of right, pursuant to

   Rule 24(a)(2), Federal Rules of Civil Procedure, or alternatively, move for permissive intervention,

   pursuant to Rule 24(b)(1)(B), Federal Rules of Civil Procedure.

          1.      Applicant for Intervention, Guy Gentile seeks to intervene as a matter of right, or

   alternatively, seeks permissive intervention, as Gentile has a direct and substantial interest in the

   above-captioned matter. In the alternative, Gentile’s claims against the Securities and Exchange

   Commission (“Commission” or “SEC”) share with this action common questions of law and fact.

          2.      On February 8, 2019, Gentile filed a federal action in the District of New Jersey for

   declaratory and injunctive relief to prevent the Commission – acting principally through its staff

   attorneys in the Miami Regional Office of the SEC – from continuing to abuse its investigatory

   process and the process of the federal courts by conducting a six-year sham “investigation” into



                                                    1
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 2 of 14



   Gentile and his Bahamian broker-dealer, which the office has been conducting without obtaining

   an appropriate, authorized Formal Order of Investigation. (Exhibit 1). The Commission is using

   the Formal Order “In the Matter of Traders Café, LLC” (Traders Café FOI) to conduct its

   investigation into Gentile, which authorizes an investigation into individuals related to Traders

   Café for conduct that involves Traders Café and its principals and agents and predates 2012.

   (Exhibit 2).

          3.      Gentile seeks relief from the SEC’s abuse of process, misused to investigate Gentile

   under the Traders Café FOI, dated November 5, 2013. But the Traders Café FOI makes no

   reference to Gentile or anyone or anything related to him, because Gentile has no connection to

   Traders Café or any of its agents or related parties. The actual investigation into Traders Café that

   the Commission authorized six years ago appears to have concluded in 2014 when the principals

   of Traders Café pleaded guilty to selling unregistered securities and entered into settlement

   agreements with the SEC. If the SEC uncovered evidence suggesting that Gentile or SureTrader

   were engaged or were about to engage in a securities violation that was entirely separate from the

   investigation being conducted into Traders Café, the SEC staff attorneys were obligated to obtain

   a new FOI from the Commission under 17 C.F.R. § 202.5(a).

          4.      The “investigation” into Gentile out of the Miami Regional Office of the SEC has

   been undertaken without an appropriate Formal Order of Investigation (FOI) authorizing the staff

   to investigate Gentile or his broker dealer, making the entire investigation improper. The SEC has

   admitted in papers filed in this action that for a subpoena to be valid it must be “reasonably relevant

   to an authorized investigation.” (SEC Motion to Compel at 12). Indeed, during the hearing that

   took place on March 19, 2019, the SEC’s Assistant Regional Director, Jessica Weissman, testified

   in no uncertain terms that there was absolutely no connection between Traders Café, or its

   principals and agents, and Guy Gentile, SureTrader, or MinTrade Technologies (“MinTrade”).



                                                     2
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 3 of 14



   (Exhibit 3). Rather, Ms. Weissman testified that the only connection was that Traders Café

   previously maintained an account at SureTrader, an account that was closed over six years ago, in

   March 2013. While Ms. Weissman should be aware that the Traders Café account maintained at

   SureTrader was closed in March 2013, she did not mention this in her testimony. Moreover, the

   purported investigation into Gentile and SureTrader all stem from (benign) conduct from the time

   period after the account was closed, and therefore it is not “reasonably related to any authorized

   investigation.” The SEC’s blatant misuse of the Traders Café FOI to harass Gentile requires all

   outstanding subpoenas issued under it and evidence collected to date to be quashed.

          5.      On December 12, 2018, the SEC subpoenaed MinTrade pursuant to the Traders

   Café FOI seeking documents and correspondence concerning the relationship between Gentile and

   MinTrade (one of Gentile’s entities).

          6.      The SEC’s unauthorized “investigation” into Gentile and all purportedly related

   subpoenas are an abuse of process and brought solely for the purpose of harassing Gentile, ruining

   his reputation and impeding his ability to make a living. Gentile’s pending action in the District

   Court of New Jersey was brought to prevent the SEC from continuing to improperly interfere with

   Gentile’s livelihood, by seeking a court order quashing of all subpoenas issued thereunder.

   Gentile’s New Jersey action against the SEC specifically seeks to quash several subpoenas and

   any evidence obtained through them that was served on Gentile, his lawyer, his trustee, his bank,

   his company’s vendors and clients, and other individuals and entities served pursuant to the

   Traders Café FOI, which includes MinTrade.

          7.      On or around February 6, 2019, the SEC filed an action in the United States District

   Court for the Southern District of Florida seeking to compel the production of documents and from

   MinTrade, and is this action in which action Gentile moves to intervene.




                                                   3
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 4 of 14



          8.      On March 29, 2018, the SEC filed a Motion to Dismiss Gentile’s complaint in

   Gentile v. SEC, arguing lack of subject matter jurisdiction and venue, among other things. (Exhibit

   4).

          9.      Once he is permitted to intervene, Gentile will ask this Court to stay the SEC’s

   Miami subpoena enforcement action against MinTrade until resolution of the matter Gentile v.

   SEC, since Gentile’s interest in the SEC’s subpoena enforcement action against MinTrade is so

   situated that the disposition of the action will, as a practical matter, impair or impede Gentile’s

   ability to protect his interests. (Exhibit 5). If Gentile is prevented from intervening, the SEC will

   be allowed to proceed in its ongoing harassment of Gentile, unauthorized and without a legitimate

   Formal Order, while he is currently litigating the question of whether the SEC’s investigation of

   both him and SureTrader are “reasonably related” to Traders Café.

          10.     Certificate of Counsel. Defendant represents it does not oppose in the intervention

   of Gentile. Counsel for the SEC was asked whether it would oppose or consent in the intervention

   of Gentile on April 1 and twice on April 2, and counsel refused to consent to the application, but

   rather stated the SEC “will provide its position after it has received and reviewed this

   Motion.” Following a phone conversation on April 3 with counsel for the SEC, the SEC informed

   me that it would “oppose this motion for mandatory intervention.” The SEC did not reconcile how

   it filed a brief in New Jersey last week arguing that Gentile should be in Miami, with its position

   in Miami that Gentile has no right to intervene. Following a phone conversation on April 3 with

   counsel for the SEC, the SEC informed counsel that it would “oppose this motion for mandatory

   intervention.” The SEC did not reconcile how it filed a brief in New Jersey last week arguing that

   Gentile should file its action in Miami, with its position in Miami that Gentile has no right to

   intervene.




                                                    4
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 5 of 14



                                       MEMORANDUM OF LAW

           Rule 24, Federal Rules of Civil Procedure, in relevant part, provides that:

                   (a) Intervention of Right. Upon timely application anyone shall be
                       permitted to intervene in an action...(2) when the applicant claims an
                       interest relating to the property or transaction is so situated that the
                       disposition of the action may as a practical matter impair or impede the
                       applicant’s ability to protect that interest, unless the applicant’s interest
                       is adequately represented by existing parties.

                   (b) Permissive Intervention. Upon timely application anyone may be
                       permitted to intervene in an action...(2) when an applicant’s claim or
                       defense and the main action have a question of law or fact in
                       common...(3) in exercising its discretion the court shall consider
                       whether the intervention will unduly delay or prejudice the adjudication
                       of the rights of the original parties.

   I.      Intervention as a Matter of Right

           A party seeking to intervene as of right must show “(1) his application to intervene is

   timely; (2) he has an interest relating to the property or transaction which is the subject of the

   action; (3) he is so situated that disposition of the action, as a practical matter, may impede or

   impair his ability to protect that interest; and (4) his interest is represented inadequately by the

   existing parties to the suit.” Fox v. Tyson Foods, Inc. 519 F.3d 1298, 1302 (11th Cir. 2008) (citing

   Chiles v. Thornburgh 865 F.2d 1197, 1213 (11th Cir. 1989)). When the applicant makes the

   required showing, intervention must be permitted. Stone v. First Union Corp., 371 F.3d 1305 (11th

   Cir. 2004); U.S. v. State of Ga., 19 F.3d 1388 (11th Cir. 1994). The Applicants’ motion for

   intervention meets each other these criteria identified in Fox and Chiles. Accordingly, the

   Applicants’ motion for intervention should be granted.

           Gentile has the right to intervene under FRCP 24(a) in this action as (1) his application to

   intervene is timely; (2) he has an interest relating to the property or transaction which is the subject

   of the action; (3) he is so situated that the disposition of the action, as a practical matter, may

   impede or impair his ability to protect his interest, and his interest is represented inadequately by



                                                      5
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 6 of 14



   the existing parties to the suit. See Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989).

   Each of these elements supports Gentile’s right to intervene under FRCP 24(a)(2) in the subpoena

   enforcement action that the Securities and Exchange Commission has brought against him.

   Moreover, the SEC has argued in its recently filed Motion to Dismiss Gentile’s complaint in the

   New Jersey action, that Gentile is entitled to intervene in this action as a matter of right.

   Specifically, the SEC asserted in its brief that “Gentile’s ability to seek to intervene in the subpoena

   enforcement actions to assert the purported defenses he seeks to assert here constitute an adequate

   remedy at law. [internal citations omitted]” (SEC MTD, in 2:19-cv-05155-JLL-JAD, Dkt. 11-1,

   pg. 17)

             A.     Gentile’s intervention is timely.

             The SEC filed its subpoena enforcement action against MinTrade on February 6, 2019 and

   Gentile immediately filed a lawsuit against the SEC on February 8, 2019. That litigation is ongoing

   and is set to be fully briefed on Gentile’s motion for a preliminary injunction, and the SEC’s motion

   to dismiss by April 15, 2019. In its motion to dismiss filed in New Jersey on March 29, 2019, the

   SEC argued that the only proper venue to litigate Gentile’s opposition to the subpoenas and the

   propriety of the investigation under the Traders Café FOI is Miami in these actions. Gentile

   immediately sought to intervene in this case pursuant to FRCP 24 and to stay this case pending

   resolution of the primary case. Therefore, given that Gentile acted promptly to intervene in the

   SEC’s subpoena enforcement action, it is indisputable that this application to intervene is timely.

             B.     Gentile has an interest in the transactions that are the subject of the pending
                    action against MinTrade.

             In addition to bringing a timely intervention, Gentile also has a direct interest in the

   transactions that are the subject of the December 12, 2018 subpoena that was delivered to

   MinTrade. In its brief supporting its application for an order enforcing administrative subpoenas,

   the SEC makes clear that it is using its subpoenas to MinTrade to collect information about Gentile


                                                      6
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 7 of 14



   and Swiss America (d/b/a MintBroker International, Ltd. formerly d/b/a Sure Trader).

          In the December 12, 2018 subpoena to MinTrade, the name “Gentile” appears in the

   “documents to be produced” section, seeking information relating to the relationship between

   MinTrade and Gentile. The SEC’s brief filed in its enforcement action connects MinTrade to

   Gentile by stating that Gentile is the owner of Mintbroker, which is a Bahamas-based broker-dealer

   that “appears to have held Swiss America customer’s funds during a time period relevant to the

   Commission’s investigation.” SDFL brief, p. 2. The allegation is false, as documents in the SEC’s

   possession make clear.

          In each of the document requests, the SEC seeks information about Gentile’s businesses

   through a request to MinTrade and the other entities. Therefore, Gentile has a particular interest

   in the enforcement action for an administrative subpoena that the SEC is now seeking to enforce

   against MinTrade in the Southern District of Florida. But none of these documents are “reasonably

   related” to the investigation authorized in the Traders Café FOI. As a result, Gentile should be

   allowed to intervene in the action and to defend his interests.

          C.      The disposition of this case, as a practical matter, will impact Gentile’s ability
                  to protect his interests.

          The third element of a Rule 24 inquiry is whether the intervenor has a legally protectable

   interest in the litigation. Chiles v. Thornburgh, 865 f.2d 1197, 1212 (11th Cir. 1989). Gentile is

   seeking to intervene in this case because the subpoena that was served on MinTrade is clearly

   directed at gaining information about Gentile and his business dealings, and specifically

   communications with his attorney, and documents belonging to companies he owns. Gentile is

   personally targeted by the December 12, 2018 subpoena to MinTrade as the subpoena seeks

   information about and communications from Gentile’s trading company Swiss America d/b/a

   SureTrader and MintBroker International. Based on these requests made in the Subpoena that the

   SEC now seeks to enforce, it is clear that Gentile has a personal and legally protectable interest in


                                                    7
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 8 of 14



   the administrative subpoena enforcement action because he has been named in the subpoena and

   the principle documents that the subpoena seeks to discover including communications, and

   correspondence between Gentile or his entity Swiss America (d/b/a SureTrader and MintBroker

   International, Ltd.) and MinTrade or Mint Custody.

          Gentile, like MinTrade, beginning with a subpoena dated March 30, 2016, has been

   improperly served subpoenas regarding the Traders Café FOI. Like MinTrade, Gentile has refused

   to voluntarily cooperate with those subpoenas because they have been served on him pursuant to

   an unrelated FOI and because Gentile believes that an appropriate FOI is unobtainable by the SEC

   staff as they do not have any evidence that he has engaged or is about to engage in any violation

   of the securities laws. This subpoena enforcement action against MinTrade implicates Gentile

   because it is an effort to gain production of documents without subpoenaing Gentile himself. If

   Gentile himself had been subject to a subpoena himself, he would have had the opportunity to

   bring a motion to quash the subpoena under Federal Rule of Civil Procedure 45 due to the fact that

   the subpoena was brought under an invalid FOI.              Through intervening in this subpoena

   enforcement action, Gentile intends to make arguments that will protect his rights, similar to the

   entity MinTrade’s rights. In this context, it is worth nothing that Ms. Weissman testified at the

   March 19 hearing that she discovered Gentile was soliciting United States customers in violation

   of the securities laws in 2014. If this is true, which it is not, there is no justifiable reason for the

   SEC, which is required by Congress to act to protect investors, to permit Gentile to continue

   violating the securities laws for five years. The obvious conclusion drawn from the SEC’s conduct

   in this “investigation” is that it has yet to uncover any evidence that Gentile has engaged in or is

   about to engage in any violation of any securities laws, and specifically that he has not solicited

   any United States customers. The SEC’s assertions that it is investigating whether he has United

   States customers and “movement of customer funds” is a red herring, as neither of those facts



                                                      8
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 9 of 14



   suggest a violation of any law. Unregistered broker-dealers are allowed to have United States

   customers in full compliance with US laws, they are just not permitted to solicit them. Nor is there

   any prohibition on “movement of customer funds” within the United States as the laws that permit

   unregistered broker dealers to service unsolicited United States customers necessarily permits

   these dealers to move customer funds to where the customer is, i.e., the United States.

           It is notable that, in addition to the SEC’s actions subpoenaing MinTrade, the SEC has also

   issued multiple improper/and unauthorized subpoenas to third parties that have a business

   relationship with Gentile. The entities that have subpoenaed include Gentile’s banks and other

   business associates. The subject matter of the subpoenas has been Gentile and Gentile’s business

   even though all of them have been made under the Traders Café FOI, which does not mention

   Gentile or authorize any investigations relating to him. Because of the subpoenas that have been

   served upon them, many of Gentile’s business affiliates have ceased doing business with him.

   Thus, intervening in this SEC action to enforce an administrative subpoena against MinTrade will

   enable Gentile to argue his case that the subpoenas that the SEC has been sending to his business

   associates are not properly made pursuant to a formal order of investigation and that the SEC

   process has not followed the rules and has instead unnecessarily damaged his legitimate business

   interests.

   II.     Permissive Intervention

           Alternatively, under FRCP 24(b) Gentile can may permissively intervene in the SEC action

   for enforcement of an administrative subpoena. To be successful, an applicant for permissive

   intervention must show “(1) his application to intervene is timely; and (2) his claim or defense and

   the main action have a question of law or fact in common.” Chiles, 865 at 1213. Gentile’s

   application meets the criteria.




                                                    9
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 10 of 14



           As shown above, Gentile’s application to intervene is timely. In addition, Gentile’s claim

    in a related case in the District of New Jersey has questions of law and fact in common with

    MinTrade’s defense of the enforcement of the subpoena that the SEC served on it on December

    12, 2018. Sellers v. United States, 709 F.2d 1469, 1471 (11th Cir.1983); Chiles v. Thornburgh,

    865 F.2d 1197, 1213 (11th Cir. 1989). MinTrade was served pursuant to the Traders Café FOI,

    and the main defense to MinTrade’s action for enforcement of an administrative subpoena is that

    the FOI pursuant to which the subpoena was served is invalid and unenforceable. Gentile has also

    been served with subpoenas pursuant to the Traders Café FOI. Gentile’s main defense to the

    enforcement of the subpoena is that it is invalid and unenforceable because the requests are not

    “reasonably related” to any authorized investigation. In addition, a number of other associates of

    Gentile have been served with subpoenas pursuant to the Traders Café FOI.

           MinTrade’s defense against the SEC’s service of a subpoena in the Southern District of

    Florida has common questions of law and fact with the lawsuit that Gentile has brought in the

    United States District Court for the District of New Jersey that seeks to quash several subpoenas

    and any evidence obtained through them that was served on Gentile, MinTrade, his trustee, his

    banks, his companies vendors and clients, and other individuals and entities related to his business.

           Because Gentile filed a complaint against the SEC before Judge Linares who oversaw a

    case which the SEC informed the Judge was a “related case” and Judge Linares will have the fully

    briefed arguments before him by April 15, 2019, it would be appropriate for this Court to stay

    these proceedings in favor of the plenary case.




                                                      10
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 11 of 14



           WHEREFORE, Applicant for Intervention respectfully requests the Court grant Guy

    Gentile’s Motion to Intervene, and for such other and further relief as the Court considers

    appropriate.

    Dated: April 4, 2019



                                              Respectfully submitted,

                                              MARSHALL GRANT, PLLC
                                              Counsel for Guy Gentile
                                              197 South Federal Highway, Suite 200
                                              Boca Raton, FL 33432
                                              Telephone: 561.361.1000
                                              Facsimile: 561.672.7581
                                              Email: jgrant@marshallgrant.com

                                              By:    /s/ Joe M. Grant
                                                     JOE M. GRANT
                                                     Florida Bar No. 137758




                                              By: /s/ Adam C. Ford
                                              Ford O’Brien LLP
                                              575 Fifth Avenue, 17th Floor
                                              New York, NY 10017
                                               aford@fordobrien.com
                                              Phone: (212) 858-0040
                                              Counsel for Guy Gentile




                                                11
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 12 of 14



                                     CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on this 4th day of April 2019, I electronically filed the

    foregoing document with the Clerk of Court using ECF. I also certify that the foregoing document

    is being served this day on all counsel of record or pro se parties identified on the attached Service

    List in the manner specified, either via transmission of Notices of Electronic Filing generated by

    ECF or in some other authorized manner for those counsel or parties who are not authorized to

    receive electronically Notices of Filing.

                                                                          /s/ Joe M. Grant
                                                                          Joe M. Grant




                                        SERVICE LIST VIA ECF

     Office of the Clerk                           Ari A. Sweetbaum
     Wilkie D. Ferguson, Jr. U.S. Courthouse       Daniels Kashtan
     400 N. Miami Ave                              4000 Ponce De Leon Boulevard, Suite 800
     Miami, FL 33128                               Coral Gables, FL 33146
     305-523-5100                                  305-448-7988
                                                   Fax: 305-448-7978
     Amie Riggle Berlin                            Email: asweetbaum@dkdr.com
     United States Securities and Exchange
     Commission                                    Lorne Ethan Berkeley
     801 Brickell Avenue, Suite 1800               Daniels Rodriguez Berkeley Daniels & Cruz, P.A.
     Miami, FL 33131                               4000 Ponce De Leon Boulevard. Suite 800
     305-982-6300                                  Coral Gables, FL 33146
     Fax: 305-536-4154                             305-448-7988
     Email: berlina@sec.gov                        Fax: 448-7978
                                                   Email: lberkeley@drbdc-law.com




                                                     12
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 13 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO. 1:19-mc-20496-KMW

    __________________________________________

    SECURITIES AND EXCHANGE COMMISSION,

           Applicant,                                            AFFIRMATION

                   v.

    MINTRADE TECHNOLOGIES, LLC,

          Respondent.
    ___________________________________________

    GUY GENTILE,

          Applicant for Intervention.
    ___________________________________________


                                AFFIRMATION OF ADAM C. FORD

    I, Adam C. Ford, affirm the following under penalties of perjury:

           1.      I am member in good-standing of the bar of the States of New York, admitted to

    practice before this Court in this matter pro hac vice, and counsel for Guy Gentile herein.

           2.      I submit this affirmation in support of Guy Gentile’s Motion to Intervene and

    Supporting Memorandum of Law, and to place before this Court true and correct copies of

    certain documents.

           3.      Attached as Exhibit 1 hereto is a true and correct copy of the Guy Gentile v. SEC

    Complaint filed on February 08, 2019.

           4.      Attached as Exhibit 2 hereto is a true and correct copy of the August 17, 2015

    Traders Café FOI with copy of Formal Order.
Case 1:19-mc-20496-KMW Document 19 Entered on FLSD Docket 04/04/2019 Page 14 of 14



           5.     Attached as Exhibit 3 hereto are a true and correct copy of the March 19, 2019

    Weissman transcript.

           6.     Attached as Exhibit 4 hereto is a true and correct copy of SEC’s Memorandum in

    Opposition to Plaintiff’s Motion for Preliminary Injunction dated March 29, 2019.

           7.     Attached as Exhibit 5 hereto is a true and correct copy of a Proposed Motion to

    Intervene with Attachment A.

    Dated: April 4, 2019
           New York, NY




                                                                      __________________
                                                                      Adam C. Ford, Esq.
                                                                      Ford O’Brien, LLP
                                                                      575 Fifth Avenue, 17th Floor
                                                                      New York, NY 10017
                                                                      (212) 858-0040
                                                                      aford@fordobrien.com
